Citation Nr: 0713559	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-24 195	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a mouth 
injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1955 to January 
1958.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2005 rating action that denied service 
connection for residuals of a mouth injury.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has, to the extent 
possible, been accomplished.  

2.  Residuals of a mouth injury were not shown present in 
service, and the competent evidence establishes no nexus 
between any such current disability and the veteran's 
military service or any incident thereof.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a mouth 
injury are not met.             38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

An October 2004 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service).  Thereafter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get, and requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board thus finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,   16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, a document meeting the 
VCAA's notice requirements was furnished to the veteran 
before the March 2005 rating action on appeal. 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO afforded him notice pertaining to the 
effective date by letter of March 2006, thus meeting the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining, to the extent possible, all evidence necessary to 
substantiate his claims, to include obtaining all available 
service medical, administrative, and personnel records, and 
post-service medical records.  In this regard, the Board 
notes that many service records are unavailable, presumably 
having been destroyed in a fire years ago at the National 
Personnel Records Center (NPRC).  After several unsuccessful 
attempts to obtain additional pertinent service records, a RO 
records development official certified in December 2006 that 
all procedures to secure the veteran's service records had 
been correctly followed, that all efforts to obtain the 
needed military information had been exhausted, and that 
further records development efforts would be futile.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, many service medical, administrative, and 
personnel records are unavailable, presumably having been 
destroyed in a fire years ago at the NPRC.  Available service 
administrative records, including an extract from July 1955 
special orders and a personnel roster, are negative for any 
reference to residuals of a mouth injury.

In a June 2005 statement, a service comrade stated that he 
drove the veteran to a hospital in Germany after he was 
struck in the mouth by a fire hose while on practice duty 
with a fire department to which he was assigned.  The man 
stated that the veteran lost several teeth and others were 
loosened, and that he spent several days in the hospital.

In an August 2005 statement, the veteran's brother stated 
that he knew that the veteran was struck with a fire hose 
during his military service in Germany, in which incident he 
lost some teeth and spent a few days in the hospital.

June and July 2003 private dental records show that the 
veteran currently wore a maxillary partial denture that 
replaced several teeth, but there was no history or medical 
opinion contained therein directly relating the necessity to 
wear this prosthesis to any inservice injury or other 
incident thereof.

March 2004 VA outpatient records noted the veteran's history 
of an inservice injury wherein teeth were knocked out by a 
fire hose, but there were no current findings of disability 
from this.  The Board finds that the appellant's own reported 
history of an alleged inservice mouth injury does not 
constitute competent evidence that the alleged inservice 
event actually occurred.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).

In April 2005, a private dentist stated he first saw the 
veteran in December 1986, at which time he had a maxillary 
partial denture replacing missing teeth.  However, neither 
the April 2005 statement nor accompanying dental records from 
December 1986 to February 1987 contained any history or 
medical opinion directly relating the necessity to wear this 
prosthesis to any inservice injury or other incident thereof.

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any current residuals of a mouth 
injury, including any that required the wearing of a 
prosthesis, first manifested many years post service and the 
veteran's military service or any incident thereof, the Board 
finds no basis upon which to grant service connection 
therefor.  In this regard, the Board notes that the 2005 
observations of the veteran's service comrade and brother 
provide no basis for the grant of service connection for 
residuals of a mouth injury, inasmuch as the post-service 
medical evidence contains no medical opinion directly linking 
any current such residuals first manifested many years post 
service to the veteran's military service or any incident 
thereof.

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such does not provide any 
basis for allowance of the claim.  While the veteran may 
believe that he currently has residuals of a mouth injury 
that are related to his military service, there is no medical 
support for such contention.  The Board emphasizes that the 
appellant is competent to offer evidence as to facts within 
his personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38  (1994).  As a layman without the 
appropriate medical training or expertise, the appellant 
simply is not competent to render an opinion on such a 
medical matter.  See Bostain v. West ,     11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, his assertions 
in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for residuals of a mouth injury must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for residuals of a mouth injury is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


